EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Tina G. Yin Sowatzke on February 23, 2021.

The application has been amended as follows: 
	2.1. Claims 10-17, 19 and 20 have been rejoined.
	2.2. In claim 10, lines 3-4, the phrase “of claim 1, wherein a use solution of the detergent composition has a pH between about 10 and 13.5” has been replaced with
 --according to claim 1--.
	2.3. In claim 12, line 1, “claim 12” has been replaced with --claim 11--.
	2.4. In claim 15:
                     a) line 4, the phrase “an alkaline detergent composition” has been replaced with
 --the detergent composition according to claim 1;--
	        b) lines 5-13, the phrase “comprising: a phosphinosuccinic acid adduct  . . .  and has a pH between about 10 and 13.5;” has been deleted.
      	2.5. Claim 18 has been cancelled.
	2.6. In the specification:

                     b) page 1, line 7,  --now U. S. Patent No. 8,871,699-- has been added after “September 13, 2012,”
                     c) page 1, line 8, --now U. S. Patent No. 9,023,784-- has been added after “August 13, 2013,”
	        d) page 1, line 12, --now U. S. Patent No. 8,748,365-- has been added after “September 13, 2012,”

Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-17 and 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 20, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.
	The terminal disclaimer filed on December 2, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9023779 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	For the record, the terminal disclaimer filed on January 31, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Nos: 8871699, 9670434 and 9994799 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761